DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 03/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Information Disclosure Statement
The listing of references in the specification (e.g., WO 2012/095643 on page 1) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1-10 are objected to because of the following:
Regarding claim 1, the word “Device” in line 1 should apparently be replaced with “A device”.
Regarding claims 2-10, the word “Device” in line 1 should apparently be replaced with “The device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "the acoustic", “the mechanical” and “the mass ratio”.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 4, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It appears that the intended meaning may be that the limitations following “in particular” are not required features of the claimed device, and this meaning will be used for purposes of examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2012/0243093 to Tonar et al. (“Tonar”).
Regarding claim 1, Tonar teaches a device for eliminating deposits and/or precipitation on a substrate (abstract, note para [0081], [0085], [0144], Figs. 9-11 and ref. 70), comprising at least one transducer (ref. 16) captively connected to the substrate (ref. 70) by a connection layer (para [0085]), wherein the connection layer is arranged between the substrate and the transducer, characterized in that the connection layer comprises a connection material (para [0085], epoxy adhesive) and a filling material (para [0085], glass beads or fibers).  
Regarding claim 5, Tonar discloses a device characterized in that the filling material produces a defined distance between the transducer and the substrate (para [0085], gap).  
Regarding claim 10, Tonar discloses a device furthermore comprising a generator useful for generating a driver signal in a frequency range above 100 kHz for driving a transducer (para [0144], powered buzzer).  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3 and 9 are rejected under 35 U.S.C. 102(a)(2)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0243093 to Tonar et al. (“Tonar”).
Regarding claim 2, Tonar does not explicitly teach the device characterized in that the acoustic and/or the mechanical properties of the connection layer are set by the mass ratio between the connection material and the filling material.    However, since Tonar discloses the claimed features of the presently claimed device, it appears to be substantially identical.  
Rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.  MPEP 2112(III)(A).
Once a reference teaching a product appearing to be substantially identical is made the basis of rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant.  MPEP 2112(V).
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01(I).
Regarding claim 3, Tonar does not explicitly teach the device characterized in that the sound propagation velocity in the filling material is different from the sound propagation velocity in the connection material.    Initially, it is noted that appears to disclose the sound propagation properties since it discloses various filling materials and various connection materials (para [0085]).  Further, since Tonar discloses the claimed features of the presently claimed device, it appears to be substantially identical.  
Rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.  MPEP 2112(III)(A).
Once a reference teaching a product appearing to be substantially identical is made the basis of rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant.  MPEP 2112(V).
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01(I).
Regarding claim 9, Tonar does not explicitly teach the device characterized in that the connection layer is provided for coupling surface waves and/or bulk waves generated by the transducer into the substrate.  However, since Tonar discloses the claimed features of the presently claimed device, it appears to be substantially identical, and capable of being operated in manner as recited.
Rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.  MPEP 2112(III)(A).
Once a reference teaching a product appearing to be substantially identical is made the basis of rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant.  MPEP 2112(V).
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01(I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0243093 to Tonar et al. (“Tonar”).
Regarding claim 4, Tonar discloses a device wherein the filling material consists of glass (para [0085]) and further discloses the use of borosilicate glass (para [0089]), but does not explicitly teach the device characterized in that the filling material at least partly consists of a silicate glass, in particular a borosilicate glass.  Lacking a teaching otherwise a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to try the Tonar device wherein glass of the filling material is borosilicate glass, with predictable results, since it is disclosed a useful glass material.
Regarding claim 6, Tonar discloses a device characterized in that at least one shaped body is composed of the filling material (para [0085], glass beads), but does not explicitly teach that the at least one shaped body forms an acoustic bridge as a result of a coupling to the transducer and the substrate.  However, since the glass beads are disclosed as spacers to control the gap between the transducer and the substrate (para [0085]), it can be reasonably expected that the glass beads touch the transducer and substrate, and thus act as an acoustic bridge.  
Regarding claim 7, Tonar discloses a device characterized in that the at least one shaped body is spherical or rod-shaped (para [0085], beads).  
Regarding claim 8, since Tonar discloses a device characterized in which the connection material fills in the gap space (para [0085]), it can be reasonable expected that the connection material is arranged at an interface between the at least one shaped body and the transducer and at an interface between the at least one shaped body and the substrate.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 2012/095643 to Trevett et al. teaches an ultrasound windscreen system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714